Title: To George Washington from Joseph Anderson, 1 March 1791
From: Anderson, Joseph
To: Washington, George



Sir
Ph[iladelphi]a 1st March 1791

I take the liberty of inclosing to Your Excellency, a letter I receiv’d from Mr Vining, in answer to One, I address’d to him, on the Subject of a letter he a few days since receivd from Mr Jaquet. By which Your Excellency will see that Mr Jaquet is Contradicted, in what he has said in his letter to Mr Vining, and that by a person who wrote the Certificate, and attested it.
The Certificate had for its basis, an Original receeipt, and Contains only a State of facts, Containd in that receipt—The receipt being at too great a distance to Obtain speedily—The Certificate was ask’d—With respect to what Major Bush Says, Concerning his Considering, the additional Contracts, as a Consequence rather than a Condition of my appointment, I wou’d beg leave to Observe That I agreed with Mr Jaquet, as I ⟨had⟩ rather have the Land Warrants he receiv’d of me, at the prices he recev’d them, than the money—that If he wou’d keep them, I wou’d impower my friend Major Bush, to purchase them of him, for my use—And that to Enable him to do it—I wou’d impower Major Bush to receive money To my Use for that purpose—Your Excellency will please to Observe that Mr Vining says in his letter, that Major Bush mention’d, I had not given Jaquet any Power of Attorney, to receive part of my Sallary in Case I shou’d receive the appointment—which he says he beleives Jaquet had mentiond in his letter—meaning that I had given him such power.
Upon the whole, Your Excellency will I trust, see this business,

in its true point of View, and that in the Circumstance of my agreeing to purchase the land Warrants of Major Jaquet at the price he receivd them of me—was neither a Deviation from Princepal nor integrety—But Compatible with duty to myself—The Warrants being Worth more to me at this period, than what he allowed me for them. In further Support of my Private Character, I beg leave to present a letter, to your Excellency from a Gentleman now of this City—who has known me and my family from an early period of my life—his Character is well know to Both Mr Read and Mr Vining—I am Sir with Very great respect—your Very Obedt Servt

Jos. Anderson

